Case 2:19-cr-00877-CCC Document 125 Filed 09/03/20 Page 1 of 9 PagelD: 2311

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
Chim,
UNITED STATES OF AMERICA Mag/Crim. No. IND. Ny. 19-274

APPLICATION FOR PERMISSION
v, TO ENTER PLEA OF GUILTY

‘ Joe Ase L (Defendant with Counsel)

(Defendant’s Name)

ee AGéL » hereby certifies as follows:
(Defendant’s Name)

1. My full name is Joe Frank Ate

and I request that all proceedings
against me be held in that name.

 

2 [ understand that the Constitution and laws of the United States guarantee me the right to be
represented by a lawyer at every stage in these proceedings, including any trial on these
charges, and that if | cannot afford to hire a lawyer, the Court will provide one for me.

ai T hays.a lawyer who js r resenting me in this proceeding. My avo s name is .
ta ‘ Ww", SQ. _. Tam satisfied that f have had enough time
to discuss this matter with my lawyer.
4. English fis) {iS NOT] my nati ormal education stopped after [grade]
Lyrs. $u3 adbehs . | am present! [EMPLOYED] as a
P& ATE occupation).

  
   

5. I have take NOPITHE FOLLOWING] drugs or medication within the past seventy-two
hours:

6. 1 orb (HAVE NEVER) been a patient in a mental hospital or institution. [Doy{Do

NOT} fbelieve that at the present time 1 am mentally if] or mentally incompetent in any
respect.

7.‘ Treceived a copy of the [COMPLAINT (INDICTMENT INFORMATION )pefore being
called upon to plead. I have read and discussed ft with my lawyer. [ understand that the

substance of the charge(s) against me is that I:

S6E ADpadouM.

{add separate sheets if necessary]

 

 

 

DNL-CR-12 (Rev 062010)
Case 2:19-cr-00877-CCC Document 125 Filed 09/03/20 Page 2 of 9 PagelD: 2312

WAIVER OF INDICTMENT (IF APPLICABLE)

8. My lawyer has explained to me that I have a constitutional right to be charged by an
indictment of a grand jury but that I can waive that right and consent to being charged
through a criminal Information filed by the United States Attomey.

9. Tunderstand that unless I waive indictment I may not be charged with a felony unless a grand
jury finds by return of an indictment that there is probable cause to believe that a
crime has been committed and that I committed it.

10. _ also understand that if I do not waive indictment, the government may present the case to
the grand jury and request the grand jury to indict me.

11. I understand that a grand jury is composed of at least 16 and not more than 23 persons, that
at least 12 grand jurors must find that there is probable cause to believe that I committed the
crime. I also understand that the grand jury may or may not indict me.

12. 1 further understand that by waiving indictment by the grand jury, the case will proceed
against me on the United States Attorney's Information as though I had been indicted.

13. My attorney has discussed the nature of the charge(s) against me and waiving my right to

indictment thereon by grand jury, I fully understand those rights, and I wish to waive
indictment by grand jury.

14. My decision to waive indictment by grand jury is made knowingly and voluntarily, and no
threats or promises have been made to induce me to waive indictment.

THE GUILTY PLEA

15. have told my lawyer all the fa ircumstances known to me about the charge(s) set
forth in the [COMPLAINT](INDICTMEN FORMATIO

16. Lam satisfied that my lawyer understands the information which I have provided, and that
my lawyer has counseled and advised me on the nature of each charge and on all possible
defenses that I might have in this case.

 

 

17, In addition, my lawyer has explained to me, and I understand, that if I enter a plea of NOT
GUILTY (or persisted in my plea of NOT GUILTY), under the Constitution and laws of the

United States I would be entitled to a speedy and public tri aj rsons on
the charge(s) contained in this [COMPLAINT ICTMEN INFORMATION]
18. My lawyer has explained to me, and I understand, that at such a trial the jury would be told

by the judge that I am presumed to be innocent, and that the Government would be required
to prove me guilty of the charge(s) against me beyond a reasonable doubt. 1 understand that

2

DMS-CR-12 (Rev. 08/2010)
Case 2:19-cr-00877-CCC Document 125 Filed 09/03/20 Page 3 of 9 PagelD: 2313

SES
ARENDOUM

19.

20.

ai.

22.

I would not have to prove that I am innocent, and that I could not be convicted unless all
twelve jurors voted unanimously for conviction.

My lawyer has explained to me, and I understand, that if I went to trial on these charge(s),
the Government would have to produce in open court the witnesses against me, and that my

lawyer could confront and cross-examine them and object to evidence offered by the
Government.

My lawyer has further explained to me, and I understand, that I have the right to produce
witnesses and could offer evidence in my defense at a trial on these charge(s), and that I
would have the right, if] so chose, to testify on my own behalf at that trial; but if [chose not
to testify, the jury could draw no suggestion or inference of guilt from that fact.

 
 
  

My lawyer has explained to me, and I uggderstand if i plead GUILTY to any charge(s)
in this [COMPLAINTKUNDICTMENTDIVINEORMA LION Dand the judge accepts my plea,
I WAIVE MY RIGHT TO TRIAL AND THE OTHER RIGHTS SET FORTH IN
PARAGRAPHS 17, 18, 19 and 20 ABOVE, I am aware and understand that if my GUILTY
plea is accepted, there will be no trial and a judgment of GUILTY will be entered after
which, the judge, upon consideration of my presentence report, will impose punishment upon
me. I understand that if plead GUILTY, the judge may impose the same punishment as if
Thad pleaded “not guilty", went to trial and was convicted by a jury.

My lawyer has also explained to me, and I understand, that if I plead GUILTY, I WAIVE
MY RIGHT NOT TO INCRIMINATE MYSELF. | understand that the judge will ask me
what I did and I will have to acknowledge my guilt as charged by setting forth my actions so
that the judge is satisfied that I am, indeed, guilty. I understand that any statements I make

at the time I plead GUILTY, if untrue and made under oath, can be the basis of a perjury
prosecution against me.

SENTENCING ISSUES

¥ 23.

My lawyer has informed me, and I understand, that the i ishm i law
provides for the offense(s) charged in this [COMPLAINT(IINDICTMEN INFORMATION)D
is: can fh

A MAXIMUM OF years imprisonment and a fine of $ for the offense(s)
charged in Count(s) - My lawyer has further explained, and J understand, that there
is [NO] [A] mandatory minimum punishment of years imprisonment and [NO] [A] mandatory
minium fine of $ for the offense(s) charged in Count(s)

 
 
  

mid thy ead GUILTY to Counts) 2 / | of the [COMPLAINT]
MEN TRUNFORMATION])I face a maximum sentence on those Count(s) of

years imprisonment, plus an aggregate fine of $350k My lawyer has additionally explained, and
I understand, that in addition to or in lieu of the penalties already discussed, I may be ordered to
make restitution to any victim of the offense and that the Court may require me to make a
restitution in services instead of money or to make restitution to a designated third person or
organization instead of the victim. I understand that in determining whether to order restitution

3

ONU-CR-412 (Rev 06/2010)
Case 2:19-cr-00877-CCC Document 125 Filed 09/03/20 Page 4 of 9 PagelD: 2314

24.

26.

Zi,

28.

20.

30.

al,

32.

and the amount of restitution the Court will consider the amount of the loss sustained by any
victim as a result of the offense, my financial resources, the financial needs and eaming ability of
my dependents, and any other factors as the Court deems appropriate,

I understand that I will be assessed $100 for each felony upon which I am sentenced and $25 for
each misdemeanor, if any.

I hereby declare that no officer or agent of any branch of government, (Federal, State or Local),
nor my lawyer, nor any other person, has made any promise or suggestion of any kind to me, or
within my knowledge to anyone else, that I will receive a lighter sentence, or probation, or any
other form of leniency if I plead GUILTY. My lawyer has explained, and I understand, that only
the judge may decide what punishment 1 shall receive, and that if any person has told me
otherwise, that person is not telling me the truth.

I understand that the sentence to be imposed upon me is within the sole discretion of the
sentencing judge, subject to the provisions of the Sentencing Reform Act of 1984.

I understand that in deciding what sentence to impose upon me, the sentencing judge is required
to consider the maximum and minimum prison terms, fines and terms of supervised release
recommended under the Sentencing Guidelines. I understand that the Sentencing Guidelines may

authorize departures from the maximum and minimum Guidelines recommendations under certain
circumstances,

l understand that the Sentencing Guidelines are advisory, and that the sentencing judge must also
consider the other statutory factors identified in 18 U.S.C. § 3553(a) in deciding what sentence to
impose. [ understand that the judge has the authority to impose a sentence more severe (up to the
Statutory maximum) or less severe than the sentencing range reconimended by the Guidelines.

T have discussed with my attomey how the Sentencing Guidelines might apply to my case.

| understand that the Court will not be able to determine the sentence for my case until after the
Presentence Report has been completed and both I and the Government have had an opportunity
to read the report and challenge any facts reported by the probation officer.

T understand that the Court may be bound to impose a fine in accordance with statutory
requirements.

I understand that parole has been abolished and if am sentenced to prison | will not be released
on parole.

I further understand that the Court [SHALL] (May) impose a term of supervised release to follow
any term of imprisonment and that any violation of that term of supervised release may result in
an additional term of imprisonment. [ understand that | am subject to a term of supervised release

of up to years, the statutory maximum period of supervised release for the crime(s) to which
Tam pleading guilty.

ONJ-Cf-12 (Rav 08/2010)

wipes
Case 2:19-cr-00877-CCC Document 125 Filed 09/03/20 Page 5 of 9 PagelD: 2315

I further understand that the provisions of 21 U.S.C. —_— ish provide for a mandatory
minimum term of supervised release of years, [DO (Od Nor} pply to my case,

33.  Tunderstand that! will have no right to withdraw my plea on the grounds that anyone’s prediction
as to the Guidelines range or expectation of sentence proves inaccurate,

34, My lawyer has explained to me, and I understand, that if I am not a citizen of the United States,
my plea of GUILTY to the charged offense(s) [MAY] [WILL LIKELY] result in my being subject

N la to separate immigration law proceedings to have me removed from the United States by making
me deportable, excludable, or inadmissible, or ending my naturalization.

35. My lawyer has explained to me, and I understand, that if the charged offense(s) is a sex offense
pr under 42 U.S.C. § 1691 1(5), my plea of GUILTY [MAY] [WILL LIKELY] result in a requirement

that I register as a sex offender under Federal and State law, and I will be subject to the registration
law’s requirements and penalties.

PLEA AGREEMENT

36. Thereby declare that I have not been forced, coerced or threatened in any manner by any person

to plead GUILTY to these charge(s). Nor have I been told that if refuse to plead GUILTY, other
persons will be prosecuted.

37. There [HAS] [HAS NOT] been a plea agreement entered into between me and the United States
Attomey, by Assistant United States Attorney Ars THona TORTORZ (name).

{ j plea agreement DOES NOT exist in written form.
[YJ The plea agreement DOES exist in written form. I have read it or have had it read to me in
Edéus ' (LANGUAGE). My lawyer has explained it to me and I understand it.
38, The substance of the plea agreement is: Gy 0106 pe RAN Ge" P6sA- . Br Son
2 of He leh, crmenT = 28. Toe GQounr ise we

tn FotwAne,) > 26. cHaness 70 CROP. TRIAL Sviocims
Riser = APY) -

 

39. The plea agreement (OES DOES NOT) contain stipulations agreed to by the parties,

IF APPLICABLE, CHOOSE ONE OF THE FOLLOWING:

we I understand that my plea agreement sets forth a Guidelines calculation which I agree is
the total Guidelines offense level applicable to me in this case. I further understand that
[have waived the right to argue that the sentencing judge should impose a sentence below
the range that results from this offense level, and that the government has waived the right
to argue for a sentence above the range that results from this offense level.

5

ONJ-CR-12 (av. 0872010)
Case 2:19-cr-00877-CCC Document 125 Filed 09/03/20 Page 6 of 9 PagelD: 2316

[] I understand that my plea agreement sets forth a Guidelines calculation which I agree is
the total Guidelines offénse level applicable to me in this case. I further understand that
with the exception of arguments regarding a departure as set forth in Paragraph sof
Schedule A to the plea agreement, I have waived the right to argue that the sentencing
judge should impose a sentence below the range that results from this offense level, and
the government has waived the right to argue for a sentence above the range that results
from this offense level.

{] The plea agreement contains stipulations regarding certain facts. I understand that if the
sentencing court accepts a factual stipulation set forth in the plea agreement, both I and the
govermnitient have waived the right to file an appeal, collateral attack, writ, or motion
claiming that the sentencing court erred in doing do.

40. L understand that my plea agreemen (PROVIDESYDOES NOT PROVIDE) that under certain
circumstances | have waived my right to appeal or collaterally attack the sentence imposed in this
case.

41. My lawyer has explained to me, and I understand, that if the judge accepts from GUILTY plea
under the plea agreement, including the govemment’s proposal to dismiss charges or to not bring
other charges, the judge is not bound to follow the other terms of the plea agreement, including
the stipulations recommending that a particular sentence or sentencing range is appropriate or that
@ particular provision of the Guidelines does or does not apply. I understand that if the judge docs
not follow one or all of the other terms of the plea agreement, including the stipulations, I will
have no right to withdraw my GUILTY plea, even if the disposition of my case may be less
favorable than that proposed in the plea agreement.

42. I believe that my lawyer has done ail that anyone could do to counsel and assist me, AND I AM
SATISFIED WITH THE ADVICE AND HELP MY LAWYER HAS GIVEN ME.

43. I know the judge will not permit anyone to plead GUILTY who claims to be innocent, and with
that in mind and because I am GUILTY, I respectfully request that the Court accept my plea of
GUILTY and to have the Clerk enter my plea of GUILTY as follows:

To Count(s) a __ of this [COMPLAINT {INDICTMENT} pKiroRMATION)
...

44. —_ loffer my plea of GUILTY freely and voluntarily and of my own aceoi
of all matters set forth in the [COMPLAINT]
application, and in the certification of my lawyer which is attached to thi

 

  
   
 

erstaiding
ORMATION)) in this
S$ application.

declare that I wish to waive the reading of the [COMPLAINT] | CRDICTMENTD ¢

INFORMATION)in open court, and I request the Court to enter my plea of GUILTY as set forth
in Paragraph 43, above.

 

45.

 
  

ONS-CR-12 (Rev 08/2010)
Case 2:19-cr-00877-CCC Document 125 Filed 09/03/20 Page 7 of 9 PagelD: 2317

46. The following pers (s), if any, assisted me in completing this application: a ET,
Dahon of ta betat Ea S— ey

Thereby certify that the foregoing information and statements herein are true. | am aware that if any of
the foregoing statements made by me are wilfully false, I am subject to punishment.

KSigned by me in open court in the presence of my lawyer this day of gout;

 

Defendant

3 DLE TD GNID-(% GrGaas ¢ He Mie PRocawnls
NiA A VIRAL Puchi  7HIs DocuMeENr WAS
Mot SIGNED i ofeN Cute, Howenat, We daFanbanir
Arit> Grursan AekNollepes ifs OFT As 1K

iT Whe Sléaep iS of EN Gar,

Be fro es
CN era

Sipe T. Lbocue om. bs

 

 

one | ob

ON-CR-12 (Rev. 00/2010)
Case 2:19-cr-00877-CCC Document 125 Filed 09/03/20 Page 8 of 9 PagelD: 2318 —

CERTIFICATION OF COUNSEL

TASopl ds LeBoeur CSC2, hereby certifies that:

 

Tam an attorney at law of the State of WT anc have been RETAINED BY]JASSIGNED
TO REPRESENT] the defendant Joe ASSL ; GISTRATE]

[CRIMINAL] No.

 

I ful ined to the defendant the allegations contained in the [COMPLAINT]
INDICTME INFORMATIONT.

To the best of my knowledge and belief the Statements, representations, and declarations made by
the defendant in the foregoing Application are in all respects accurate and true.

(IF APPLICABLE) In my opinion the defendant’s waiver of indictment by grand jury is

voluntarily and knowingly made, and I recommend to the Court that the waiver be accepted by the
Court.

In my opinion the defendant’s waiver of reading the {COMPLAINT} {INDICTMENT
INFORMATION) in open Court as provided in Rule 10 is voluntarily and knowingly made, and

| recommend to the Court that the waiver be accepted by the Court.

I have explained the maximum and any mandatory minimum penalty for cach count to the

defendant. I have explained to him that he may be ordered to make restitution under the Victim
and Witness Protection Act.

T have explained to the defendant that in imposing sentence, the sentencing judge is required to
consider the Sentencing Guidelines, and I have further explained how the Guidclines might apply
to this offense and to the defendant. I have further explained to the defendant that the Guidelines
are advisory, not mandatory, and that the sentencing judge may impose a sentence higher or lower
than that recommended by the Guidelines.

The plea of GUILTY offered by the defendant in Paragraph 43 accords with my understanding of
the facts related to me and is consistent with my advice to the defendant.

In my opinion the plea of GUILTY as offered by the defendant in Paragraph 43 of this Application
is voluntarily made with understanding of the consequences of the plea. I recommend that the
Court accept the plea of GUILTY.

Signed by Hie Cen ousbitrthe-presenceoFthedelipdastabousnaened, and after full disclosure of the
conients of this Certification to the defendant, this - day of S2¥7I 20-0

 

tan
8

DNLCR-12 (Rey oa2010)
Case 2:19-cr-00877-CCC Document 125 Filed 09/03/20 Page 9 of 9 PagelD: 2319

U.S. V. JOE FRANK ABEL
RULE 11 FORM ADDENDUM

7. Indictment No.: 19-877

[ understand that the substance of the charge against me is that I: knowingly and intentionally
conspired and agreed with the co-defendants to directly and indirectly willfully offer and sell
unregistered securities, contrary to Title 15, United States Code, Sections 77e and 7 7x, Title 18
United States Code, Section 371.

Information No.:

I understand that the substance of the charge against me is that I: knowingly and willfully made
and subscribed a United States Individual Income Tax Return Form 1040, for tax year 2017,
which contained and was verified by a written declaration that it was made under penalty of
perjury and which I did not believe to be true and correct as to every material matter in violation
of Title 26 United States Code, Section 7206 (1) and (2).

23. Indictment No. 19-877

A MAXIMUM of § years imprisonment and a fine of $250,000 or twice the gross profits for
the offense charged in Count 2 of the Indictment. My lawyer had further explained and understand
that here is NO mandatory minimum punishment... and NO mandatory minimum fine ... for the
offense charged in County 2 of the Information.

Information No.:

A MAXIMUM of 3 years imprisonment and a fine of $1 00.000 for the offense charged in Count
1 of the Information. My lawyer had further explained and understand that here is NO mandatory
minimum punishment . . . and NO mandatory minimum fine ... for the offense charged in County
1 of the Information.
